Citation Nr: 1448836	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability is related to any aspect of his military service.





CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in an August 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In September 2010, the Veteran was afforded a VA examination to assess the nature and etiology of his back condition.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a low back disability.  He contends that he injured his back during active duty service and has had back problems since service.  Specifically, the Veteran reported being involved in a January 1970 motor vehicle accident for which he was treated.

The Veteran's September 1964 enlistment examination reflects normal clinical findings for his spine, and no back condition was noted upon entry into service.  A September 1965 service treatment record reflects that he was diagnosed with a back strain and treated with a heat lamp.  The Veteran has reported that in January 1970 he was involved in a motor vehicle accident for which he was treated with pain medication and muscle relaxers.  A review of the Veteran's medical records makes no mention of any such accident.  In September 2011, the AOJ issued a Formal Finding on the Unavailability of clinical records for the month of January 1970.
The Veteran's June 1970 separation examination report revealed that he had normal clinical findings for his spine, and no notations related to any back condition was made on the medical report.

Post-service medical records reflect that the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  A March 2008 private treatment record notes that the Veteran reported undergoing a "bad motor vehicle accident" in 1977 "with subsequent compression fracture and disk injury."  The report goes on to note that the Veteran began seeking treatment for his back in 1992 and ultimately underwent a laminectomy with subsequent complications that required a second surgery.  

In September 2010, the Veteran underwent a VA spine examination where he stated he injured his back in a January 1970 motor vehicle accident, was treated with pain medication and muscle relaxers, was placed on light duty for two weeks, and then restored to full duty.  The Veteran denied pain, but complained of stiffness, instability, lack of endurance, occasional spasms, and decreased range of motion.  He also complained of pain radiating into his right groin and right testicle.  The Veteran was diagnosed with degenerative disk disease of the lumbosacral spine.  The VA examiner opined that it was less likely than not that the Veteran's back disability was related to or the result of injuries that began in service.  In support of this conclusion, the examiner stated that there was no evidence of the Veteran's reports of a January 1970 in-service injury to his back in his medical records.
 
In a December 2011 addendum opinion, the examiner opined that it was less likely than not that the Veteran's currently diagnosed degenerative disc disease was related to, due to, or a continuation of a lumbar spine strain he suffered while in service.  The examiner notes the Veteran's September 1965 service treatment record noting a spine strain that was treated with a heat lamp.  He also noted that the Veteran's separation examination in 1970 revealed normal findings for his spine, and that it was reasonable to expect a "strain" to heal without sequela.  Further, the examiner stated that there was no treatment for the Veteran's spine condition noted in his records until 1992, when he underwent a laminectomy and subsequent surgery.  Further, the examiner noted the Veteran's reports of a motor vehicle accident in 1977 with a compression fracture and disc injury.  The examiner stated that this motor vehicle accident was more likely than not the cause of the Veteran's currently diagnosed degenerative disc disease.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a sufficiently detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's back condition.

The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current low back disability is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Additional development is needed before the Board can readjudicate the Veteran's hearing loss and tinnitus claims.

With respect to the Veteran's hearing loss claim, although there is a negative September 2010 VA opinion regarding a nexus to service, the opinion appears to be based solely on the fact that the Veteran exhibited normal hearing upon separation from service.  In a December 2011 addendum opinion, the examiner essentially restated his same opinion.

If hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The VA examiner did not address the connection between a normal hearing loss evaluation at discharge and the conclusion that the current hearing loss was unrelated to service.  In other words, the medical examiner failed to explain why the delayed onset of hearing loss rendered a causal connection unlikely, particularly in light of the Veteran's reports of experiencing noise exposure in service.

A new VA examination and opinion should be obtained to address whether or not the Veteran's hearing loss was caused by in-service noise exposure.  Detailed examination findings, including a rationale for all opinions reached, should be provided.  38 C.F.R. § 3.159(c)(4) . 

With respect to the Veteran's tinnitus claim, the September 2010 VA examiner noted that the Veteran's reports of tinnitus having existed "at least 10 years, not in the military."  The examiner stated that the date of onset of the Veteran's tinnitus was not related to military noise exposure.  However, the VA examination does not state when the Veteran reported first experiencing symptoms of tinnitus.  Further, a review of the Veteran's claims file does not reveal the onset of such symptoms.  Upon remand, a VA examiner should clearly state the onset of the Veteran's symptoms of tinnitus.  Further, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted.   

The examiner is asked to answer the following questions:

 (a)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is causally related to service, to include the Veteran's reports of noise exposure during active duty service?

(b)  Clearly identify the onset of the Veteran's reports of tinnitus.

(c)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed tinnitus is related to service?  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should concede that the Veteran does currently suffer from tinnitus.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In doing so, the examiner should address the Veteran's reports of in-service noise exposure and complaints of hearing loss in both ears since service.  For purposes of the opinion, the examiner is advised that the lack of evidence of hearing loss in service does not legally preclude a finding that later hearing loss is nevertheless causally related to noise exposure during service.  

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's remaining claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


